DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings are photographs which make them difficult to see all of the features of the invention. Reference characters also appear to be hand-drawn.  Photographs are not ordinarily permitted in utility patent applications unless it is the only practicable medium for illustrating the claimed invention.  See 37 CFR 1.84.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.
Reference characters “72” and “74” are not found in the specification (Figs 13-14).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5-11, 13, 17, 18, and 20 are objected to because of the following informalities:  
The phrase “the end cap” should be changed to --an end cap-- to maintain consistency (Claim 5, Line 2; Claim 6, Line 1).
The phrase “the pliable sleeve” should be changed to --a pliable sleeve-- to maintain consistency and since this is the first time this is mentioned (Claim 7, Lines 1-2; Claim 8, Line 1; Claim 9, Lines 1-2; Claim 10, Lines 1-2).
The phrase “an opening” should be changed to --the opening-- to maintain consistency and to refer back to the opening of Claim 1 (Claim 7, Line 2; Claim 8, Line 2; Claim 9, Line 2).
The phrase “the ring” should be changed to --a ring-- to maintain consistency and since this is the first time this is mentioned (Claim 8, Line 2; Claim 11, Line 1).
The phrase “a periphery” should be changed to --the periphery-- to maintain consistency (Claim 17, Line 11).
The word --the-- should be added before “airborne particles” to maintain consistency (Claim 13, Line 2; Claim 20, Line 6).
The phrase “a mouth” should be changed to “the mouth” to maintain consistency (Claim 20, Line 4).
Claim 18 is objected for being dependent on objected Claim 17.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims that are interpreted under 35 USC 112(f) include:
Claim 4 which states “a means for securing the filter to the portable containment device” (Line 4).  The equivalent structure are the lower and upper attachment means 62 and 64 which can comprise stitching and other attachment means listed like fastener, adhesive, fusion, clip, hook and loop, heat welding, other heating, ultrasonic welding, chemical welding, snaps, and staples (paragraph 0034).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 states “a proximal end of the pliable sleeve is wound or curled up into a ball, wherein the ball is stitched in place to form an opening” (Lines 2-3).  This claim limitation fails to comply with the written description requirement since the specification does not specify what is meant by the “ball” and does not accurately describe a “ball” shape.  Fig 10 shows the “ball” 27 from a cross-section of the device.  Paragraph 0031 describes the sleeve formed into a ball 27 by winding or curling and then securing the ball with attachment means 26.  However, one of ordinary skill in the art would know that a “ball” or spherical shape is not formed using a pliable sleeve that is cylindrical in shape.  Since Fig 10 is displaying a cross-section of the device, the “ball” is not actually shaped like a ball, but rather is a curled up or wounded up cylindrical ring around the opening of the device.  A ball and curled up cylindrical ring are two vastly different shapes.  Additionally, the specification does not describe how the “ball” is stitched in place as the “ball” is not a sphere in this instance.  Therefore, there is doubt that the inventor, at the time of filing, was in possession of the claimed invention.  For examination purposes, the claim limitation will be interpreted as the proximal end of the pliable sleeve being curled up and then stitched into place.  There is no “ball” as this would be an inaccurate description of the shape.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14-16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “a proximal end” (Line 1).  This statement is indefinite because it is unclear if the proximal end is the same as the first end.  It appears the applicant was trying to say they’re the same.  However, Claim 1 discusses the chamber having a first end where the opening is.  It is unclear if the pliable sleeve is part of the chamber and it is unclear if the proximal end of the sleeve is the same as the first end of the chamber.  Therefore, the number of ends cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.
Claim 14 states “such as a resealable bag” (Line 2).  This statement is indefinite because it is unclear if the claim limitations are being positively claimed.  It appears the applicant was trying to say this is a mere example.  However, providing examples or using the phrase “such as” brings confusion to the claim limitation as it becomes unclear whether or not these examples are positively claimed.  Therefore, the scope of the claim cannot be determined.  For examination purposes, the claim limitation will be interpreted as these are mere examples and are not being positively claimed.  Similar rejections are applied to Claim 15 (Lines 1-2).
Claim 21 states “NIOSH approved P95 or N95 rating” (Lines 14-15).  This statement is indefinite because the phrases “NIOSH”, “P95”, and “N95” are trademarks.  It appears the applicant was trying to say the type of filter that is being used.  However, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Therefore, the scope of the claim cannot be determined.  For examination purposes, the claim limitation will be interpreted as the filter is capable of capturing at least 95% of airborne particles or an equivalent (explicitly stating the filter has a N95 or P95 rating). 
Claim 22 states “first opening” (Lines 1-2).  This statement is indefinite because it is unclear what the first opening is and whether or not it is the same as the opening in Claim 21.  It appears the applicant was trying to say they’re the same.  However, it is possible multiple openings are involved.  Therefore, the number of openings involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as there’s just one opening that covers the mouth.  Similar rejections are applied to Claim 23 (Lines 1-2).  
Claim 16 is rejected for being dependent on rejected Claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (2018/0078797).
Regarding Claim 1, Bergman discloses a portable containment device for isolating airborne particles (apparatus of Fig 1), comprising: an expandable chamber (chamber enclosed by 100, Figs 3-6; conforming band conforms mask to shape of wearer’s face, paragraph 0002; 150 is composed of a flexible, semi-rigid, and bendable material that provides a limited amount of stretchability, may be composed of elastic material, paragraph 0025; mask chamber is stretchable and expandable due to the presence of the conforming band) having a vertical wall (520 and 610, Figs 5-6), a first end (left end on left side of dividing line, Fig 5), and a second end (right end on right side of dividing line, Fig 5); an opening formed at the first end sized to cover at least a human mouth (opening at 110, Fig 4; opening at left end on left side of dividing line, Fig 5; opening of 110 covers human mouth, Fig 11); and a filter (115, Fig 2) arranged at the second end (115 is under 120, Fig 2; 115 is under 120 and is in the right end on right side of dividing line, Fig 5), the filter being operable to entrap airborne particles entering the opening formed at the first end (115 is configured to substantially filter out one or more pollutants while allowing 110 and 120 to remain breathable, paragraph 0024; filters are inherently capable of filtering from both sides of the filter; since 110 and 120 are breathable, any air coming through from inner layer 110 towards filter layer 115 would inherently be filtered).
Regarding Claim 2, Bergman discloses the chamber is configured to be selectively expandable when operating the portable containment device (conforming band conforms mask to shape of wearer’s face, paragraph 0002; 150 is composed of a flexible, semi-rigid, and bendable material that provides a limited amount of stretchability, may be composed of elastic material, paragraph 0025; fabric layer may be composed of soft or breathable cotton, paragraph 0022; chamber is expandable when it is being worn or the fabric surrounding the chamber is being stretched or pulled), and selectively compressible when storing the portable containment device (conforming band conforms mask to shape of wearer’s face, paragraph 0002; 150 is composed of a flexible, semi-rigid, and bendable material that provides a limited amount of stretchability, may be composed of elastic material, paragraph 0025; fabric layer may be composed of soft or breathable cotton, paragraph 0022; chamber is compressible when it is not in use or the fabric surrounding the chamber is being folded or not being stretched).
Regarding Claim 3, Bergman discloses the chamber comprises a pliable sleeve (120 and/or 110, Fig 2; fabric layer may be composed of soft or breathable cotton, paragraph 0022; 120 and/or 110 acts like a sleeve as it is capable of covering a person’s face or any other part of the human body).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532) in view of Aharoni (US 2014/0182592).
Regarding Claim 1, Moravec discloses a portable containment device (apparatus of Fig 2) for isolating airborne particles, comprising: an expandable chamber (chamber of 10, Fig 2; hinged plastic insert allows for pouch to be opened and closed, paragraph 0029; insert allows light finger pressure of cupped hand to open and close the pouch, paragraph 0011) having a vertical wall (12, Fig 1), a first end (top of 10, Fig 2), and a second end (end of 19, Fig 2); an opening (14, Fig 1) formed at the first end sized to cover at least a human mouth (opening of 10 sized to cover mouth, Fig 4); and a filter (17, Fig 2), the filter being operable to entrap airborne particles entering the opening formed at the first end (17 has sufficient porosity to allow rapid burst of air from cough to pass through material while at the same time capturing aerosol contaminants, paragraph 0029).
Moravec fails to disclose a filter arranged at the second end.
However, Aharoni, of the same field of endeavor, teaches a real time cough soothing and suppression device (Abstract) including a filter arranged at the second end (36 and/or 38, Figs 8a-8b; 36 and/or 38 are at second end of device, Figs 8a-8b) to prevent pathogens from being dispersed in the immediate vicinity of the coughing person’s environment, to improve the prevention of spreading pathogens, and to improve insulation (in and out) of pathogens (paragraphs 0099 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filter layer and/or cap at the second end of the device, as taught by Aharoni, to prevent pathogens from being dispersed in the immediate vicinity of the coughing person’s environment, to improve the prevention of spreading pathogens, and to improve insulation (in and out) of pathogens (Aharoni: paragraphs 0099 and 0100). This additional filter strengthens the second end in preventing the spread of pathogens that might be in the immediate vicinity and direction of the person’s cough.  It also provides additional flow paths for the air to escape, particularly from the first end to second end of the device.  
Regarding Claim 2, Moravec-Aharoni combination teaches the chamber is configured to be selectively expandable when operating the portable containment device, and selectively compressible when storing the portable containment device (Moravec: hinged plastic insert allows for pouch to be opened and closed, paragraph 0029; insert allows light finger pressure of cupped hand to open and close the pouch, paragraph 0011; small size allows it to be easily carried in pocket, purse, or other small container, paragraph 0013; open position is the expanded position for use, closed position is the compressed position for storage).
Regarding Claim 3, Moravec-Aharoni combination teaches the chamber comprises a pliable sleeve (Moravac: 10 resembles a sleeve, Fig 2; pouch is made of flexible medical-grade filter material, paragraph 0011; flexible is pliable).
Regarding Claim 6, Moravec-Aharoni combination teaches the end cap (Moravec: 19, Fig 2; Aharoni: 36, Fig 8a) comprises pliable material (Moravec: 19 must inherently be pliable to allow the pouch to open and close; Aharoni: 36 is made of semi-impenetrable cloth, paragraph 0099; cloth is known to be pliable).
Regarding Claim 7, Moravec-Aharoni combination teaches a ring (Moravec: 16, Fig 2) is disposed in the pliable sleeve (Moravec: 16 is in 10, Fig 2) at the first end (Moravec: 16 is at opening of 10, Fig 2) to form an opening (Moravec: 16 forms opening of 10, Fig 2).
Regarding Claim 11, Moravec-Aharoni combination teaches the ring is comprised of plastic injection molded material (Moravec: plastic insert, paragraph 0029; “injection molded” is a Product-by-Process claim limitation, the patentability of a product does not depend on its method of production, see MPEP 2113, Section I).
Regarding Claim 12, Moravec-Aharoni combination teaches the vertical wall comprises microporous material that is configured to prevent airborne particles from exiting therefrom (Moravec: side panels are preferably made from 3-ply disposable surgical face mask material, 17 has sufficient porosity to allow rapid burst of air while at the same time capturing aerosol contaminants, paragraph 0029; the pores are small/micro enough to capture aerosol contaminants while allowing air to flow out).
Regarding Claim 13, Moravec-Aharoni combination teaches the end cap comprises microporous material that is configured to prevent airborne particles from exiting therefrom (Moravec: side panels are preferably made from 3-ply disposable surgical face mask material, 17 has sufficient porosity to allow rapid burst of air while at the same time capturing aerosol contaminants, paragraph 0029; Aharoni: 36, Fig 8a; caps introduced to improve the prevention of spreading pathogens, paragraph 0099; the pores are small/micro enough to capture aerosol contaminants while allowing air to flow out).
Regarding Claim 14, Moravec-Aharoni combination teaches the portable containment device is provided in a container, such as a resealable bag (Moravec: easily carried in purse, pocket, or similar small container, Abstract; easily carried in pocket, purse, or other small container, paragraph 0013).
Regarding Claim 15, Moravec-Aharoni combination teaches the container, e.g., the resealable bag, is configured to be used for storage purposes before and after use (Moravec: easily carried in purse, pocket, or similar small container, Abstract; easily carried in pocket, purse, or other small container, paragraph 0013; the containers are capable of storing the device before and after use).
Regarding Claim 16, Moravec-Aharoni combination teaches the container is configured to store the portable containment device when disposing the portable containment device (Moravec: easily carried in purse, pocket, or similar small container, reusable disposable cough pouch, Abstract; easily carried in pocket, purse, or other small container, paragraph 0013; the containers are capable of storing the device after use and when the device is going to be disposed of).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532) and Aharoni (US 2014/0182592) as applied to Claim 1, and in further view of Saffo (US 4,583,535).
Regarding Claim 4, Moravec-Aharoni combination teaches the claimed invention of Claim 1.  Moravec-Aharoni combination also teaches the second end further comprises an end cap (Aharoni: 36, Fig 8a), the end cap being configured to accommodate the filter that is seated thereon (Aharoni: one or more layers forming a cap 36 made of semi-impenetrable cloth, paragraph 0099).
Moravaec-Aharoni combination fails to teach a means for securing the filter to the portable containment device.
However, Saffo, of the same field of endeavor and reasonably pertinent to the problem of securing a filter, teaches a protection mask (Abstract) including the filter (14, Fig 1) having a means for securing the filter to the portable containment device (44 is located inside hood 10 and is sewn to pads 38 and 40 through walls of 10 over opening 46 to hold filter element 14 in place, Column 3, Lines 15-35) since it is a known way to secure a filter (Column 3, Lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the filter via stitching, as taught by Saffo, since it is a known way to secure a filter (Saffo: Column 3, Lines 15-35).
Regarding Claim 5, Moravec-Aharoni combination teaches the claimed invention of Claim 1.  Moravec-Aharoni combination also teaches the filter is attached to the vertical wall and the end cap (Moravec: 19 is attached to 12, Figs 1-2; Aharoni: 36, Fig 8a; one or more layers forming a cap 36 made of semi-impenetrable cloth, paragraph 0099).
Moravec-Aharoni combination fails to teach the filter is stitched.
However, Saffo, of the same field of endeavor and reasonably pertinent to the problem of securing a filter, teaches a protection mask (Abstract) including the filter (14, Fig 1) being stitched (44 is located inside hood 10 and is sewn to pads 38 and 40 through walls of 10 over opening 46 to hold filter element 14 in place, Column 3, Lines 15-35) since it is a known way to secure a filter (Column 3, Lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the filter via stitching, as taught by Saffo, since it is a known way to secure a filter (Saffo: Column 3, Lines 15-35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532) and Aharoni (US 2014/0182592) as applied to Claim 1, and in further view of Davidson (US 5,367,706).
Regarding Claim 8, Moravec-Aharoni combination teaches the claimed invention of Claim 1.  Moravec-Aharoni combination also teaches the pliable sleeve is wrapped around the ring to form an opening (Moravec: 12 is wrapped around 16 and forms the opening of 10, Figs 1-2).
Moravec-Aharoni combination fails to teach wherein the sleeve is stitched around the ring to secure the ring to the sleeve.
However, Davidson, reasonably pertinent to the problem of securing a ring, teaches a collapsible headnet (Abstract) including the sleeve is stitched around the ring to secure the ring to the sleeve (hoop attached to netting material by suitable means such as enclosing in a fold of fabric or stitching it permanently to the fabric, Column 2, Lines 5-20) since these are known ways to attach a ring on to a fabric material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stitch the ring to the sleeve, as taught by Davidson, since these are known ways to attach a ring on to a fabric material.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532) and Aharoni (US 2014/0182592) as applied to Claim 1, and in further view of Ellsworth (5,920,909).
Regarding Claim 9, Moravec-Aharoni combination teaches the claimed invention of Claim 1.  Moravec-Aharoni combination fails to teach a proximal end of the pliable sleeve is curled up and secured to form an opening.
However, Ellsworth, reasonably pertinent to the problem of expanding and contracting the opening, teaches a hair wrap (Abstract) including a proximal end of the pliable sleeve is curled up and secured to form an opening (upper and lower annular edges 24 and 26 of hair wrap 20 have hems 34 and 36 therein, 34 and 36 slide relative to elastic bands 28 and 30 to facilitate the expansion and contraction of upper and lower openings, Column 2, Lines 45-65; elastic bands can be sewn directly to upper edge and the lower edge of pliable material 22, front and rear vertical seam of hair wrap sewn to complete fabrication, Column 2, Lines 65-67; Column 3, Lines 1-10; hems 34 and 36 are shown to be curled up and sewn, Fig 6) to facilitate the expansion and contraction of the opening (Column 2, Lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the sleeve to be curled up and stitched to form the opening similar to the hems, as taught by Ellsworth, to facilitate the expansion and contraction of the opening (Ellsworth: Column 2, Lines 45-65).  The filter material used can have folds and can be curled up as a way to assist in expanding and contracting the opening, making it easier to change the size of the opening.  Additionally, curling the ends helps to provide a softer edge to the device while also assisting a user to visually see which end has the opening.
Regarding Claim 10, Moravec-Aharoni combination teaches the claimed invention of Claim 1.  Moravec-Aharoni combination fails to teach a proximal end of the pliable sleeve is wound or curled up into a ball; and wherein the ball is stitched in place to form an opening.
However, Ellsworth, reasonably pertinent to the problem of expanding and contracting the opening, teaches a hair wrap (Abstract) including a proximal end of the pliable sleeve is wound or curled up into a ball; and wherein the ball is stitched in place to form an opening (upper and lower annular edges 24 and 26 of hair wrap 20 have hems 34 and 36 therein, 34 and 36 slide relative to elastic bands 28 and 30 to facilitate the expansion and contraction of upper and lower openings, Column 2, Lines 45-65; elastic bands can be sewn directly to upper edge and the lower edge of pliable material 22, front and rear vertical seam of hair wrap sewn to complete fabrication, Column 2, Lines 65-67; Column 3, Lines 1-10; hems 34 and 36 are shown to be curled up and sewn and form a shape similar to the ball in the cross-section, Fig 6) to facilitate the expansion and contraction of the opening (Column 2, Lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the sleeve to be curled up and stitched to form the opening similar to the hems, as taught by Ellsworth, to facilitate the expansion and contraction of the opening (Ellsworth: Column 2, Lines 45-65).  The filter material used can have folds and can be curled up as a way to assist in expanding and contracting the opening, making it easier to change the size of the opening.  Additionally, curling the ends helps to provide a softer edge to the device while also assisting a user to visually see which end has the opening.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532) and Aharoni (US 2014/0182592) as applied to Claim 1, and in further view of Flynn (US 6,543,450).
Regarding Claim 19, Moravec-Aharoni combination teaches the claimed invention of Claim 1.  Moravec-Aharoni combination also teaches a kit, comprising: a portable containment device according to claim 1 (See Rejection of Claim 1) provided inside a container (Moravec: easily carried in purse, pocket, or similar small container, reusable disposable cough pouch, Abstract; easily carried in pocket, purse, or other small container, paragraph 0013).
Moravec-Aharoni combination fails to teach instructions inside, on, or with the container.
However, Flynn, of the same field of endeavor, teaches a simple easily deployable mask (Abstract) including instructions inside, on, or with the container (instructions, a photograph, or a drawing can be included with the mask packaging, Column 4, Lines 1-10) to provide guidance to the user on how to properly orient the device or use the device (Column 4, Lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add instructions in the container, to have the device come with instructions, or to have the device packaged with instructions, as taught by Flynn, to provide guidance to the user on how to properly orient the device or use the device (Flynn: Column 4, Lines 1-10).  Having instructions helps to guide the user on how to properly use the device as well as store the device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532), Aharoni (US 2014/0182592), and Flynn (US 6,543,450) as applied to Claim 19, and in further view of Miller (US 2011/0062051).
Regarding Claim 20, Moravec-Aharoni-Flynn combination teaches the claimed invention of Claim 19.  Moravec-Aharoni-Flynn combination also teaches the instructions instruct a user to: remove the portable containment device from the container (Moravec: easily carried in purse, pocket, or similar small container, reusable disposable cough pouch, Abstract; easily carried in pocket, purse, or other small container, paragraph 0013; the device is being carried around and would inherently be removed from the container for use); extend the portable containment device such that it is at least partially extended (Moravec: hinged plastic insert allows for pouch to be opened and closed, paragraph 0029; insert allows light finger pressure of cupped hand to open and close the pouch, paragraph 0011); arrange at least a mouth and a chin in the opening formed in the portable containment device such that the mouth and the chin are confined by a periphery of the opening (Moravec: person maneuvers hand including opened pouch to proximity of their mouth, paragraph 0030; 10 covers and is capable of covering the mouth and chin of user, Fig 4); emit airborne particles into the portable containment device as needed (Moravec: coughs into pouch, aerosol borne contaminants captured in pouch, paragraph 0030); and compress the portable containment device such that it returns to a storable position Moravec: hinged plastic insert allows for pouch to be opened and closed, paragraph 0029; insert allows light finger pressure of cupped hand to open and close the pouch, paragraph 0011); place the portable containment device into the container after each use (Moravec: easily carried in purse, pocket, or similar small container, reusable disposable cough pouch, Abstract; easily carried in pocket, purse, or other small container, paragraph 0013); and dispose of the container (Moravec: easily carried in purse, pocket, or similar small container, reusable disposable cough pouch, Abstract; inherently, at some point, the container is disposable, the device can be disposed along with the container that it is housed in).
Moravec-Aharoni-Flynn combination fails to teach to reseal the container.
However, Miller, reasonably pertinent to the problem of resealing a container and preserving the contents of the container, teaches a kit (Abstract) including resealing the container (resealable mechanism 124, can be ZIPLOC brand resealable mechanism, paragraph 0023; kits may include contents for flu and germ protection such as masks, paragraph 0033) to allow a user to remove or replace contents of the kit or to maintain the contents within the kit dry and in useable condition regardless of conditions exterior to the bag (paragraphs 0023 and 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container to be resealable, as taught by Miller, to allow a user to remove or replace contents of the kit or to maintain the contents within the kit dry and in useable condition regardless of conditions exterior to the bag (Miller: paragraphs 0023 and 0024).  This improvement allows the container to avoid any contaminants or environmental conditions that may affect the device from entering the container.  Additionally, the use of a resealable container is well-known in the medical field as it would allow the container to store devices without risking contamination for the contents within.  Furthermore, if the device has already been used, placing it in a sealed container prevents any contaminants present on the device from escaping the container, particularly when the device is being disposed of.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec (US 2010/0018532) in view of Aharoni (US 2014/0182592), Saffo (US 4,583,535), Davidson (US 5,367,706), Miller (US 2011/0062051), and Stockhamer (US 2015/0013681). 
Regarding Claim 21, Moravec discloses a portable containment device (apparatus of Fig 2) for isolating airborne particles, comprising: a tubular, pliable sleeve (10, Fig 2; 10 is tubular, Fig 2; made of flexible medical-grade filter material, paragraph 0011), wherein the sleeve includes an upper end (top of 10, Fig 2), a circumferential side wall (12, Fig 1), and a lower wall (end of 19, Fig 2), an opening (14, Fig 1) formed at the upper end, wherein the opening is defined by a plastic ring (16, Fig 2; 16 is a plastic insert, paragraph 0029) that is disposed in the upper end (16 is at opening of 10 or 14, Figs 1-2); wherein the sleeve further comprises microporous material (side panels are preferably made from 3-ply disposable surgical face mask material, 17 has sufficient porosity to allow rapid burst of air while at the same time capturing aerosol contaminants, paragraph 0029; the pores are small/micro enough to capture aerosol contaminants while allowing air to flow out); a filter (17, Fig 2) is operable to entrap airborne particles entering the portable containment device (17 has sufficient porosity to allow rapid burst of air from cough to pass through material while at the same time capturing aerosol contaminants, paragraph 0029); wherein the sleeve is configured to be expandable when operating the portable containment device (hinged plastic insert allows for pouch to be opened and closed, paragraph 0029; insert allows light finger pressure of cupped hand to open and close the pouch, paragraph 0011; small size allows it to be easily carried in pocket, purse, or other small container, paragraph 0013; open position is the expanded position for use), and collapsible when storing the portable containment device (hinged plastic insert allows for pouch to be opened and closed, paragraph 0029; insert allows light finger pressure of cupped hand to open and close the pouch, paragraph 0011; small size allows it to be easily carried in pocket, purse, or other small container, paragraph 0013; closed position is the compressed position for storage).
Moravec fails to disclose the plastic ring is secured via stitching; sleeve comprises polypropylene-based material; wherein a disk-shaped particulate filter is arranged in a lower-most portion of the sleeve; wherein the filter is secured to a periphery of the circumferential side wall and the lower wall via stitching; wherein the particulate filter comprises a filter having a NIOSH approved P95 or N95 rating.
However, Aharoni, of the same field of endeavor, teaches a real time cough soothing and suppression device (Abstract) including a disk-shaped particulate filter is arranged in a lower-most portion of the device (36 and/or 38, Figs 8a-8b; 36 and/or 38 are at second end of device, Figs 8a-8b) to prevent pathogens from being dispersed in the immediate vicinity of the coughing person’s environment, to improve the prevention of spreading pathogens, and to improve insulation (in and out) of pathogens (paragraphs 0099 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filter layer and/or cap at the lower-most portion of the device, as taught by Aharoni, to prevent pathogens from being dispersed in the immediate vicinity of the coughing person’s environment, to improve the prevention of spreading pathogens, and to improve insulation (in and out) of pathogens (Aharoni: paragraphs 0099 and 0100). This additional filter strengthens the second end in preventing the spread of pathogens that might be in the immediate vicinity and direction of the person’s cough.  It also provides additional flow paths for the air to escape, particularly from the first end to second end of the device.  
Moravec-Aharoni combination fails to teach the plastic ring is secured via stitching; sleeve comprises polypropylene-based material; wherein the filter is secured to a periphery of the circumferential side wall and the lower wall via stitching; wherein the particulate filter comprises a filter having a NIOSH approved P95 or N95 rating.
However, Saffo, of the same field of endeavor and reasonably pertinent to the problem of securing a filter, teaches a protection mask (Abstract) including the filter (14, Fig 1) being secured via stitching (44 is located inside hood 10 and is sewn to pads 38 and 40 through walls of 10 over opening 46 to hold filter element 14 in place, Column 3, Lines 15-35) since it is a known way to secure a filter (Column 3, Lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the filter via stitching, as taught by Saffo, since it is a known way to secure a filter (Saffo: Column 3, Lines 15-35).
Moravec-Aharoni-Saffo combination fails to teach the plastic ring is secured via stitching; sleeve comprises polypropylene-based material; wherein the particulate filter comprises a filter having a NIOSH approved P95 or N95 rating.
However, Davidson, reasonably pertinent to the problem of securing a ring, teaches a collapsible headnet (Abstract) including the ring is secured via stitching (hoop attached to netting material by suitable means such as enclosing in a fold of fabric or stitching it permanently to the fabric, Column 2, Lines 5-20) since these are known ways to attach a ring on to a fabric material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stitch the ring to the sleeve, as taught by Davidson, since these are known ways to attach a ring on to a fabric material.  
Moravec-Aharoni-Saffo-Davidson combination fails to teach the sleeve comprises polypropylene-based material; wherein the particulate filter comprises a filter having a NIOSH approved P95 or N95 rating.
However, Miller, of the same field of endeavor and reasonably pertinent to the problem of flu and germ protection, teaches a kit (Abstract) including a mask having a filter with a NIOSH approved N95 rating (contents of emergency preparedness kit may include masks of various types such as NIOSH certified N95 masks, paragraph 0033) since these are known filters found in masks that are for flu and germ protection (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter to be of a NIOSH approved N95 rating, as taught by Miller, since these are known filters found in masks that are for flu and germ protection (Miller: paragraph 0033).  Using a NIOSH approved N95 rating filter improves the device’s capability of preventing contaminants or pathogens from exiting the device when the user coughs into the device.
Moravec-Aharoni-Saffo-Davidson-Miller combination fails to teach the sleeve comprises polypropylene-based material.
However, Stockhamer, of the same field of endeavor, teaches an apparatus to mitigate the spread of respiratory emission of a sneeze (Abstract) including a sleeve (204, Fig 6a; apparatus 100 goes on sleeve, Fig 10) comprises polypropylene-based material (suitable materials could be used for 204 such as spunbond polypropylene, cellulose, medical grade tissue, paragraph 0049) since these are known materials for filters shown to mitigate the spread of pathogens (paragraph 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve to be of a polypropylene based material, as taught by Stockhamer, since these are known materials for filters shown to mitigate the spread of pathogens (Stockhamer: paragraph 0010).
Regarding Claim 22, Moravec-Aharoni-Saffo-Davidson-Miller-Stockhamer combination teaches the opening or first opening is sized to cover a human mouth and chin, without also covering the nostrils or nose (Moravec: person maneuvers hand including opened pouch to proximity of their mouth, paragraph 0030; 10 covers and is capable of covering the mouth and chin of user, Fig 4; device is not covering nostrils or nose, Fig 4).
Regarding Claim 23, Moravec-Aharoni-Saffo-Davidson-Miller-Stockhamer combination teaches the claimed invention of Claim 21. Moravec-Aharoni-Saffo-Davidson-Miller-Stockhamer combination also teaches various sizes could be manufactured for adults and children or different hand sizes and small, medium, large, and ex-large sizes would accommodate all persons (Moravec: paragraph 0012).  Moravec-Aharoni-Saffo-Davidson-Miller-Stockhamer combination fails to teach the opening or first opening is sized to cover a human mouth, nostrils, and chin.
However, Aharoni further teaches an opening or first opening is sized to cover a human mouth, nostrils, and chin (Aharoni: device of Fig 5 covers both mouth and nose areas, paragraph 0050; large enough to cover mouth and nose areas jointly, paragraph 0093) to eliminate the emitting of microbes, germs, mucus from sneezing and to reduce the noise of the sneezing act (Aharoni: paragraph 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the device to encompass both the mouth and nose areas, as taught by Aharoni, to eliminate the emitting of microbes, germs, mucus from sneezing and to reduce the noise of the sneezing act (Aharoni: paragraph 0094).  This improvement ensures that all germs or pathogens coming out from both the mouth and nose are captured.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schlobohm (US 4,562,837) in view of Aharoni (US 2014/0182592) and Miller (US 2011/0062051).
Regarding Claim 17,  Schlobohm discloses a method for preventing the transmission of airborne particles, comprising: providing a container (14, Fig 1; a container, Claim 4); providing a portable containment device (1 and 2, Figs 1-2) having an expandable chamber (chamber of 2, Figs 1-2; chamber of 2 is shown to be expandable, Figs 1-2), wherein the chamber includes a vertical wall (walls of 2 and/or 3, Figs 1-2), a first end (end of 2 on rightmost side, Figs 1-2), and a second end (end of 1 on leftmost side, Figs 1-2), and wherein the first end includes an opening (opening of 2 and/or 3, Figs 1-2) that is configured to receive at least a human mouth and a chin (half mask portion adapted to engage around nose and mouth of a person, Column 2, Lines 25-40; since the mask can engage around a nose and a mouth, the half-mask portion must be capable of receiving a mouth and a chin due to size); extending the second end away from the first end such that the portable containment device is at least partially extended in a configuration in which it is too large to be storable in the container (extended use position, Claim 1; extended use position shown, Fig 2; mask with said filter housing in its retracted standby position disposed in said container space, container having depth substantially equal to said co-extensive length of said filter and said half mask space, Claim 4; extended use position does not fit in container provided as container only has room for the retracted standby position); emitting airborne particles into the portable containment device (half mask portion adapted to engage around nose and mouth of a person, Column 2, Lines 25-40; user wearing the mask is fully capable of emitting airborne particles into the device via exhaled air or contaminated air); and compressing the second end towards the first end such that the portable containment device returns to a configuration in which it is storable in the container (filter housing slidable from retracted standby position to an extended use position, bellows permitting movement of said filter housing between retracted standby position and its extended use position, Claim 1; mask with said filter housing in its retracted standby position disposed in said container space, container having depth substantially equal to said co-extensive length of said filter and said half mask space, Claim 4).
Schlobohm fails to disclose such that the mouth and chin are confined by a periphery of the opening; arranging at least the mouth and the chin in the opening formed in the first end such that at least the mouth and the chin are fully confined by a periphery of the opening; providing a resealable container.
However, Aharoni, of the same field of endeavor and reasonably pertinent to the problem of the mask conforming to the person’s face, teaches a real time cough soothing and suppression device (Abstract) including the mouth and chin are confined by a periphery of the opening (circular top 14 is brought to cover mouth and chin face sector, paragraph 0066; semi-eliptic front area 54 is brought to face the chin, paragraph 0077; mask is shown to cover mouth and chin, Fig 5); arranging at least the mouth and the chin in the opening formed in the first end such that at least the mouth and the chin are fully confined by a periphery of the opening (circular top 14 is brought to cover mouth and chin face sector, paragraph 0066; semi-eliptic front area 54 is brought to face the chin, paragraph 0077; mask is shown to cover mouth and chin, Fig 5) to allow the device to be correctly flushed next to the mouth/face outwards surface (paragraph 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mask to cover the mouth, nose, and chin, as taught by Aharoni, to allow the device to be correctly flushed next to the mouth/face outwards surface (Aharoni: paragraph 0066).  This modification allows the mask to ensure a tight seal around the mouth, nose, and chin of the user.
Schlobohm-Aharoni combination fails to teach a resealable container.
However, Miller, reasonably pertinent to the problem of resealing a container and preserving the contents of the container, teaches a kit (Abstract) including resealing the container (resealable mechanism 124, can be ZIPLOC brand resealable mechanism, paragraph 0023; kits may include contents for flu and germ protection such as masks, paragraph 0033) to allow a user to remove or replace contents of the kit or to maintain the contents within the kit dry and in useable condition regardless of conditions exterior to the bag (paragraphs 0023 and 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container to be resealable, as taught by Miller, to allow a user to remove or replace contents of the kit or to maintain the contents within the kit dry and in useable condition regardless of conditions exterior to the bag (Miller: paragraphs 0023 and 0024).  This improvement allows the container to avoid any contaminants or environmental conditions that may affect the device from entering the container.  Additionally, the use of a resealable container is well-known in the medical field as it would allow the container to store devices without risking contamination for the contents within, particularly if the device is capable of storage and can be stored in a retracted, standby position.  Furthermore, if the device has already been used, placing it in a sealed container prevents any contaminants present on the device from escaping the container, particularly when the device is being disposed of.  Lastly, having resealable containers allows the container to be reused multiple times which reduces waste and costs.
Regarding Claim 18, Schlobohm-Aharoni-Miller combination teaches placing the portable containment device into the container; sealing the container, and then disposing the container (Miller: resealable mechanism 124, can be ZIPLOC brand resealable mechanism, paragraph 0023; kits may include contents for flu and germ protection such as masks, paragraph 0033; allow a user to remove or replace contents of the kit or to maintain the contents within the kit dry and in useable condition regardless of conditions exterior to the bag, paragraphs 0023 and 0024; containers, particularly containers related to flu and germ protection, will inherently be disposed of at some point in time especially after frequent use of the device and/or container).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-16 of U.S. Patent No. 11,065,478, hereafter ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the cited patent.
Regarding Claim 1, ‘478 discloses a portable containment device (Claim 1; Claim 13) for isolating airborne particles (Claim 1; Claim 13), comprising: an expandable chamber (expandable chamber, chamber configured to be expanded, Claim 1; sleeve configured to have an expanded configuration, Claim 13) having a vertical wall (side wall, Claim 1; side wall, Claim 13), a first end (Claim 1; upper end, Claim 13), and a second end (Claim 1; lower wall, Claim 13); an opening formed at the first end sized to cover at least a human mouth (Claim 1; opening formed at upper end, Claim 13; opening sized to cover a human mouth, Claims 14-16); and a filter arranged at the second end (Claim 1; filter arranged in a lower-most portion, Claim 13), the filter being operable to entrap airborne particles entering the opening formed at the first end (Claim 1; filter operable to entrap airborne particles entering the device, Claim 13; airborne particles are inherently entering through the opening).
Regarding Claim 2, ‘478 discloses the chamber is configured to be selectively expandable when operating the portable containment device, and selectively compressible when storing the portable containment device (expanded configuration, compressed configuration for storing, Claim 1).
Regarding Claim 3, ‘478 discloses the chamber comprises a pliable sleeve (Claim 1).
Regarding Claim 4, ‘478 discloses the second end further comprises an end cap (Claim 1), the end cap being configured to accommodate the filter that is seated thereon (accommodate the filter, filter being seated on the end cap, Claim 1); and a means for securing the filter to the portable containment device (filter arranged at second end, filter being seated on the endcap, Claim 1; filter is stitched to side wall and the end cap, Claim 2; inherently there has to be a means for securing the filter).
Regarding Claim 5, ‘478 discloses the filter is stitched to the vertical wall and the end cap (Claim 2).
Regarding Claim 6, ‘478 discloses the end cap comprises pliable material (end cap formed from the pliable sleeve, Claim 1; pliable sleeve, end cap formed from the sleeve, Claim 13).
Regarding Claim 7, ‘478 discloses a ring is disposed in the pliable sleeve at the first end to form an opening (pliable sleeve wrapped around a ring to form the opening, Claim 1; Claim 3).
Regarding Claim 8, ‘478 discloses the pliable sleeve is wrapped around the ring to form an opening (Claim 1; opening formed at upper end, opening defined by plastic ring that is disposed in upper end, Claim 13); and wherein the sleeve is stitched around the ring to secure the ring to the sleeve (tubular, pliable sleeve, wherein the sleeve includes an upper end, plastic ring disposed in upper end and secured via stitching, Claim 13).  
Regarding Claim 9, ‘478 discloses a proximal end of the pliable sleeve is curled up and secured to form an opening (Claim 4).
Regarding Claim 10, ‘478 discloses a proximal end of the pliable sleeve is wound or curled up into a ball; and wherein the ball is stitched in place to form an opening (Claim 4).
Regarding Claim 11, ‘478 discloses the ring is comprised of plastic injection molded material (Claim 5).
Regarding Claim 12, ‘478 discloses the vertical wall comprises microporous material that is configured to prevent airborne particles from exiting therefrom (Claim 6).
Regarding Claim 13, ‘478 discloses the end cap comprises microporous material that is configured to prevent airborne particles from exiting therefrom (Claim 7).
Regarding Claim 14, ‘478 discloses the portable containment device is provided in a container, such as a resealable bag (Claim 8).
Regarding Claim 15, ‘478 discloses the container, e.g., the resealable bag, is configured to be used for storage purposes before and after use (Claim 8; Claim 9; device is stored in container before opening the container and is stored in container for disposal after use).
Regarding Claim 16, ‘478 discloses the container is configured to store the portable containment device when disposing the portable containment device (Claim 9).
Regarding Claim 17, ‘478 discloses a method for preventing the transmission of airborne particles, comprising: providing a resealable container (reseal the container, Claim 10); providing a portable containment device having an expandable chamber (Claim 1), wherein the chamber includes a vertical wall (side wall, Claim 1), a first end (Claim 1), and a second end (Claim 1), and wherein the first end includes an opening (Claim 1) that is configured to receive at least a human mouth and a chin (arrange at least a mouth and a chin, Claim 10), such that the mouth and chin are confined by a periphery of the opening (Claim 10); extending the second end away from the first end such that the portable containment device is at least partially extended in a configuration in which it is too large to be storable in the container (filter arranged at the second end, opening formed at the first end sized to cover at least a human mouth, Claim 1; extend portable containment device such that it is at least partially extended, compress portable containment device such that it returns to a storable position, Claim 10; second end would be positioned away from first end when in use; device has to be compressed so that it can be stored as its extended configuration is inherently too large for the container); arranging at least the mouth and the chin in the opening formed in the first end such that at least the mouth and the chin are fully confined by a periphery of the opening (Claim 10); emitting airborne particles into the portable containment device (Claim 10); and 12 4844-4902-5206, v.139119.04001 Non-Prov'lcompressing the second end towards the first end such that the portable containment device returns to a configuration in which it is storable in the container (Claim 10; the second end and first end must be inherently compressed to return it into a storable position).
Regarding Claim 18, ‘478 discloses the steps of placing the portable containment device into the container; sealing the container, and then disposing the container (Claim 10).
Regarding Claim 19, ‘478 discloses a kit, comprising: a portable containment device according to claim 1 provided inside a container; and instructions inside, on, or with the container (Claim 8; Claim 10).
Regarding Claim 20, ‘478 discloses the instructions instruct a user to: remove the portable containment device from the container (Claim 10); extend the portable containment device such that it is at least partially extended (Claim 10); arrange at least a mouth and a chin in the opening formed in the portable containment device such that the mouth and the chin are confined by a periphery of the opening (Claim 10); emit airborne particles into the portable containment device as needed (Claim 10); and compress the portable containment device such that it returns to a storable position (Claim 10); place the portable containment device into the container after each use (Claim 10); reseal the container (Claim 10); and dispose of the container (Claim 10).
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 11,065,478, hereafter ‘478, in view of Saffo (US 4,583,535).
Regarding Claim 21, ‘478 discloses a portable containment device for isolating airborne particles (Claim 13), comprising: a tubular, pliable sleeve (Claim 13), wherein the sleeve includes an upper end (Claim 13), a circumferential side wall (Claim 13), and a lower wall (Claim 13), an opening formed at the upper end (Claim 13), wherein the opening is defined by a plastic ring that is disposed in the upper end and secured via stitching (Claim 13); wherein the sleeve further comprises microporous, polypropylene-based material (Claim 13); wherein a disk-shaped particulate filter is arranged in a lower-most portion of the sleeve (Claim 13); wherein the filter is secured to a periphery of the circumferential side wall and the lower wall (filter is arranged in lower-most portion of sleeve, filter being seated on the endcap, Claim 13), wherein the filter is operable to entrap airborne particles entering the portable containment device (Claim 13); wherein the sleeve is configured to be expandable when operating the portable containment device (expanded configuration, Claim 13), and collapsible when storing the portable containment device (compressed configuration when storing, Claim 13); wherein the particulate filter comprises a filter having a NIOSH approved P95 or N95 rating (filter has N95 rating, Claim 13).
‘478 fails to disclose the filter is secured via stitching.
However, Saffo, of the same field of endeavor and reasonably pertinent to attaching filters, teaches a protection mask (Abstract) including the filter (14, Fig 1) is secured via stitching (44 is located inside hood 10 and is sewn to pads 38 and 40 through walls of 10 over opening 46 to hold filter element 14 in place, Column 3, Lines 15-35) since it is a known way to secure a filter (Column 3, Lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the filter via stitching, as taught by Saffo, since it is a known way to secure a filter (Saffo: Column 3, Lines 15-35).
Regarding Claim 22, ‘478-Saffo combination teaches the opening or first opening is sized to cover a human mouth and chin, without also covering the nostrils or nose (‘478: Claim 14).
Regarding Claim 23, ‘478-Saffo combination teaches the opening or first opening is sized to cover a human mouth, nostrils, and chin (‘478: Claim 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Delatorre (US 2014/0251349) is a cough containment device that has filters.
Mazzone (US 2009/0270831) is a cylindrical suppression device for containing sounds and germs.
Macey, JR. (US 9,723,880) is an apparatus preventing spread of airborne diseases with a sleeve and filter.
Whittington (US 2011/0119820) is a germ trapping device that takes in coughing and sneezing.
Cho (US 2020/0230342) is a retractable respiratory mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785